Order, Supreme Court, New York County (Richard Lowe, III, J.), entered April 6, 2001, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Conflicting deposition testimony as to whether, as plaintiff claims, she was struck by defendants’ vehicle while crossing the street, or whether, as defendants claim, the vehicle stopped before she came in contact with it, raises an issue of credibility inappropriate for resolution on a motion for summary judgment (see, Sanchez v Finke, 288 AD2d 122). Concur — Andrias, J.P., Rosenberger, Lerner, Buckley and Marlow, JJ.